Brannon, President,
(dissenting) .■
Nichols v. Nichols' Heirs, 8 W. Va., 174, lays down: “Although ordinarily a bill of review will not lie where the newly-discovered evidence is simply confirmatory or cumulative, still, if the newly-discovered evidence is not merely confirmatory or cumulative, but decisive in its nature and could not be discovered before the final decree sought to be revised, by the exercise of a reasonable diligence, in such a casca bill of review will lie.” This was followed in Machine Co. v. Dunbar, 32 W. Va., 335, (9 S. E. 237), and Douglass v. Stephenson's Ex'r, 75 Va., 756, is upon the same principle. I think that the evidence presented in this case as newly discovered is sufficient to call for a rehearing, under the test laid down in those cases. There is no use to detail that evidence here. I think that evidence, taken in connection with the evidence heard on the hearing of the case, probably, ought to have called for a rehearing. My opinion is that it exculpates Elliott from the grave wrong imputed to him in the case.

Affirmed.